Citation Nr: 1442107	
Decision Date: 09/22/14    Archive Date: 09/30/14

DOCKET NO.  08-34 083A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for an acquired psychiatric condition other than posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel






INTRODUCTION

The Veteran served on active duty from April 1971 to May 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Decatur, Georgia.  

Since the matter was last before the Board in June 2006, additional evidence has been submitted in support of the Veteran's claim.  In an August 2014 letter, the Veteran's representative stated that the Veteran waived local jurisdiction of additional evidence obtained since the February 2011 Supplemental Statement of the Case (SSOC), including the report of an April 2011 VA examination regarding the Veteran's service connection claim.  Further, given the Board's favorable determination below, no waiver is needed.  See 38 C.F.R. §§ 20.800; 20.1304.

The Veteran originally filed a claim seeking entitlement to service connection for PTSD and manic depression.  In May 2011, the RO granted service connection for PTSD and assigned a 100 percent disability rating effective November 14, 2003.  The medical evidence of record indicates treatment and diagnoses for PTSD as well as major depressive disorder.  The scope of a mental health disability claim includes any mental disability that may be reasonably encompassed by the claimant's description of the disability, reported symptoms, and other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Board has recharacterized the issue on appeal as reflected above to reflect the actions of the RO and to include any potentially relevant psychiatric claims raised by the record, to include the previously noted depression, shown in the record as diagnosed as major depression and previously asserted as manic depression.

The Veteran's claim file is electronic and the Board has reviewed the record maintained in the Virtual VA and Veterans Benefits Management System (VBMS) electronic claims files.


FINDING OF FACT

The Veteran's manifestations of diagnosed major depressive disorder are secondary to service-connected PTSD.


CONCLUSION OF LAW

The criteria for entitlement to service connection for an acquired psychiatric condition other than PTSD have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.310 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Given the fully favorable decision, the Board finds that any issue with regard to the timing or content of the notice provided to the Veteran is moot or represents harmless error.

Service connection may be granted for a disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131. Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Notwithstanding the lack of evidence of disease or injury during service, service connection may still be granted if all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  See 38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503 (1992).

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the claimant shall be given the benefit of the doubt in resolving each such issue.  38 U.S.C.A. § 5107; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102.  On the other hand, if the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365.

The Veteran has been granted VA service-connected compensation benefits for PTSD.  The record reflects that the Veteran has co-existing diagnoses of PTSD and major depressive disorder. 

VA adjudicators are precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability in the absence of medical evidence which does so.  Mittleider v. West, 11 Vet. App. 181, 182 (1998). 

An April 2011 VA examiner found that the Veteran's major depressive disorder and PTSD were "interlinked" and "it is impossible to discern independent contributions of each [diagnosed condition] on [the Veteran's] current functioning."  Although the examiner also indicated that it was "impossible to know if" the depression was due to service or long-tern impact of prolonged substance abuse, there is no directly contrary medical opinion of record regarding the interlink of the disorders.  The Board finds that this opinion was well-explained and consistent with the evidence of record, and is therefore competent medical evidence of significant probative weight.

The medical evidence of record shows that the Veteran's psychiatric manifestations and symptoms associated with major depressive disorder and service-connected PTSD are intertwined and cannot be meaningfully separated.  Essentially, in the Board's judgment, the examiner's opinion that the two disability are interlinked is an opinion that the depression is secondary to the service-connected PTSD, and therefore, service connection is warranted.  See 38 C.F.R. § 3.310.  Further, pragmatically, the evidence indicates that the symtpoms of the diagnosed psychiatric disabilities cannot be meaningfully separated.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).


ORDER


Entitlement to service connection for an acquired psychiatric condition other than PTSD is granted.



____________________________________________
Nathaniel J. Doan
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


